Case 3:19-cv-07545-WHA Document 11-10 Filed 11/17/19 Page 1 of 2




            Exhibit
              J
         Case 3:19-cv-07545-WHA Document 11-10 Filed 11/17/19 Page 2 of 2


From:            AAA Heather Santo
To:              Warren Postman; Lipshutz Joshua S.
Cc:              Ashley Keller; Travis Lenkner; Holecek Michael
Subject:         RE: 250 Individuals v. DoorDash, Inc.
Date:            Friday, August 16, 2019 3:27:50 PM
Attachments:     image005 png
                 image007 jpg
                 image009 png
                 image011 jpg
                 imagec4317b.PNG
                 imagea10fa8.JPG




Dear Counsel:

The AAA acknowledges letters from the parties on August 14, 2019 and August 15, 2019. The AAA is considering a revised fee schedule
for cases where a large number of individual filings are received. This fee schedule is not finalized and a time frame for implementation is
not in place. The AAA at this time applies the current Employment/Workplace fee schedule to cases that are currently filed with the AAA.

In accordance with the AAA’s current Employment/Workplace Fee Schedule, the Respondent’s share of the fees, totaling $475,000.00,
remain due on or before August 20, 2019.

Should you have any questions, please do not hesitate to contact me.

Sincerely,

Heather Santo
